DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 
Response to Amendment/Arguments
	Claim15 has been amended.  Claims 8, 10, and 12-15 are pending and under examination.

Applicant's arguments filed 1 March 2021, with respect to the rejection of the claims under 35 U.S.C. 103 over Elwert et al. have been fully considered but are not persuasive.

Applicant argues that "one of ordinary skill in the art would consider the data that has been provided to show criticality for the claimed range" (bottom p. 4 to top p. 5) and first points to the Scheunis Declaration submitted 1 March 2021 via "The Scheunis Declaration states that a person having ordinary skill in the art would be able to ascertain a trend allowing extension of the probative value of the data to the claimed range.
2O to provide proof of criticality for a range having a low value of 8.0% Li2O.  That is, a person having ordinary skill would consider behavior and properties for a slag having 8.2% Li2O to be similar enough to that for a slag having 8.0% Li2O for the results to be probative.  Similarly, a person having ordinary skill in the relevant field would consider the example having 22.8% CaO to be probative for the claimed range having a high value of 25% CaO, and the example having 18.9% SiO2 to be probative for the claimed range having a low value of 15% SiO2.  Given the foregoing, Applicant submits that the data provided is commensurate in scope to the ranges recited in claim 8" (lower p. 5).
The Examiner responds that while applicant points to page 2 of the declaration filed 1 March 2021 that the 8.2% by weight Li2O example (i.e., assuming applicant's position relied on 8.1% by weight of Li2O in Slag 4),  can reasonably be expanded to the claimed range of 8% Li2O, the 22.8% by weight CaO example can reasonably be expanded to the claimed range of 25% by weight CaO and the 18.9% by weight SiO2 example can reasonably be expanded to the claimed range of 15% by weight SiO2, the data to establish unexpected results remain unpersuasive.  Applicant has not positively stated if using 8.0% by weight of Li2O, 25% by weight of CaO, and 15% by weight of SiO2 would provide the same advantageous results as using 8.1% by weight of Li2O (Specification, Table 2-Slag 4), 22.8% by weight of CaO, and 18.9% by weight of SiO2 in the product shown in the data.

Applicant argues that "the data submitted thus far provides a sufficient number of tests inside and outside the claimed range to show criticality to one of ordinary skill in the art" (upper p. 6) and points to the data provided in the specification and declarations (reproduced below) as 

    PNG
    media_image1.png
    306
    1558
    media_image1.png
    Greyscale

The Examiner responds that even if the data was commensurate in scope with the scope of the claims, it is unclear what advantageous results would be surprising or unexpected, when a product comprises the claimed amounts of the claimed components.  Specifically, the data does not provide a proper side-by-side comparison of when a product has an amount of Li2O or MnO below their respective claimed range or when Al2O3, CaO, or SiO2 is outside of their respective claimed range.  The table above shows all of the data provided in the specification and declarations of 4 November 2020.  While two comparative examples are shown: Ex. 2 from Dec 1 and T275 from Dec 2 with each particular component that does not lie within the claimed range of instant claim 8 being boxed.  Ex. 2 meets the claimed range except for presence of 8.5% MnO while T275 possesses too much Li2O (12.2%) and too much MnO (7.7%); these deficiencies lead to the presence of too much Co (>0.9%).  There are no comparative examples that show the effects on the Co content of the slag when of too little of one component is present (i.e., <8.0% Li2O, <1.2% MnO, <39% Al2O3, <2.5% CaO, <15% SiO2) and there are no comparative examples for too much Al2O3, CaO, and SiO2 (i.e., >55% Al2O3, >25% CaO, >36.4% SiO2). Further, the data still does not provide using an upper end amount of MnO and does not provide a lower end amount and upper end amount of Al2O3. Therefore, the provided data does not support a conclusion of unexpected results over the prior art as the data does not comprise a sufficient number of comparative examples to make a showing of criticality.

Claim Objections
Claim 15 is objected to because of the following informalities: "the by-weight composition meets the following ranges:" should be placed after "wherein".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elwert et al. in "Phase Composition of High Lithium Slags from the Recycling of Lithium Ion Batteries" (2012) in view of Verhaeghe et al. in "Valorisation of battery recycling slags" (2011).
Regarding claim 8, Elwert et al. disclose Li2O-bearing metallurgical slags made from lithium-containing batteries (p. 165, left column, last paragraph) that comprises (in wt%) 8.29-11.04% Li2O, 0.16-9.52% MnO2, 33.57-47.37% Al2O3, 16.08-29.42% CaO, 12.81-21.25% SiO2, and 0.17-1.27% of CoO (Table 2, p. 166, right column).  In terms of the cobalt portion of CoO only, this range is approximately 0.13-1 wt%.  Elwert et al. differs from the instant claim because the manganese oxide content disclosed in the slags tested by Elwert et al. is disclosed to be manganese(IV) oxide, also known as manganese dioxide or MnO2, while the claim is directed to manganese(II) oxide, also known as manganese monoxide or MnO.  However, the presence of any compound in the slag is solely dependent on the batteries and slag formers used to manufacture the slag as evidenced by the furnace inputs disclosed in Table 1 (p. 165, right column).  The "Hi Mn" slag is formed from lithium ion batteries comprising LiCoO cathodes and 2 can occur in the slag (p. 165, right column, second full paragraph).  Thus, if substituted for a feed comprising Mn(II)-based batteries, which would result in the formation of MnO as opposed to MnO2, then the maximum amount of MnO that would occur in the slag is approximately 7.7 wt%.
Verhaeghe et al. teach that for a similar Umicore battery recycling process that "[t]he slag produced during the recycling of rechargeable batteries contains…manganese oxide (MnO)…" (middle p. 369).  This suggests to one of ordinary skill in the art that the feed contained batteries with Mn(II) batteries.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to substitute the batteries used in the feed of the process of Elwert et al. with one containing Mn(II)-containing batteries as suggested in Verhaeghe et al.; this is a  simple substitution of one known element (the feed of Elwert with Mn(IV) batteries) for another (the feed of Verhaeghe with Mn(II) batteries) to obtain predictable results (formation of a slag).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; see MPEP 2144.05(I).
Regarding claim 10, the disclosed range of 12.81-21.25% SiO2 continues to substantially overlap with the instantly claimed range of 15-25% SiO2.
Regarding claim 12, the sum of Al2O3, SiO2, CaO, MnO, and Li2O from the disclosed ranges of Elwert et al. continue to overlap with the instantly claimed range wherein the sum of 2O3, SiO2, CaO, MnO, and Li2O concentrations is higher than 80%.  The sum of these components in the "Current" sample is 89%, in the "Hi Mn" sample is 96%, and in the "Hi Al" sample is 93%.  In general, the sum of the ranges of these components disclosed by Elwert et al. range from 70% to greater than 95%.
Regarding claim 15, the narrowed compositional ranges continue to substantially overlap with the recited ranges in Elwert et al.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elwert et al. in "Phase Composition of High Lithium Slags from the Recycling of Lithium Ion Batteries" (2012) as applied to claim 8 above, and further in view of Dunn et al. in " Material and energy flows in the materials production, assembly, and end-of-life stages of the automotive lithium-ion battery life cycle" (2012).
Regarding claim 13, Elwert et al. discloses that a smelting process for producing the Li2O-bearing metallurgical slag discussed above is known in the art.  This process comprises the steps of feeding lithium-bearing batteries into a smelter (p. 165, Fig. 1) and producing a metal-bearing alloy and the lithium-bearing metallurgical slag as discussed above in regards to instant claims 8-12 (p. 164, right column, fifth full paragraph; p. 165, Table 2).
Elwert et al. is silent as to the presence of a step of feeding limestone and sand into the smelter in an amount that produces the slag of claim 8.  Elwert et al. do disclose that "[t]he battery cells are filled together with slag formers into a shaft furnace…" (emphasis added; second paragraph under 2.2 on p. 164).
However, Dunn et al. teach on p. 43 and 44 that the Umicore battery smelting process uses a slag-forming agent that comprises limestone, sand, and slag (first sentence under 3.10.2 on 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the slag-former in the Elwert et al. process with the slag-forming agent that comprises limestone and sand of Dunn et al.  This combination of Elwert et al. in view of Dunn et al. is a simple substitution of one known element (the slag former of Elwert et al.) for another (the slag former comprising limestone and sand of Dunn et al.) to obtain predictable results (forming a slag including Li); see MPEP 2143(I)(B).
Regarding claim 14, Elwert et al. disclose that the CoO content of the slags used in their study ranged from 0.17-1.27 wt%; in terms of the cobalt only, this range is approximately 0.13-1 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; see MPEP 2144.05(I).  This range overlaps with the instantly claimed range of the total cobalt in the produced slag from the smelting process is lower than 0.5 wt%.  Therefore, a prima facie case of obviousness has been shown for claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haccuria et al. in "Phase equilibria studies of the 'MnO'–Al2O3–SiO2 system in equilibrium with metallic alloy.  Part 1: Development of the technique and determination of liquidus isotherms between 1423 K and 1523 K" (2014) and "Phase equilibria studies of the 'MnO'–Al2O3–SiO2 system in equilibrium with metallic alloy.  Part 2: phase equilibria" (2015) both relate to the similar 'MnO'–Al2O3–SiO2 slag system.
2O3–SiO2 Slag System" (2016) discloses a similar Li2O-MnO-Al2O3-CaO-SiO2 slag used in the recovery of metals such as Co from Li-ion batteries (abstract).  However, the slag Guoxing et al. uses in their disclosed process contains far greater than 6.7 wt% MnO and far less than 39 wt% Al2O3 (see Table 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                          


/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/22/2021